 

EXHIBIT 10.1

 

WRITTEN CONSENT OF DIRECTORS

TO CORPORATE ACTION WITHOUT MEETING

OF PHI GROUP, INC.

TO AMEND ARTICLES OF DOMESTICATION

 

The undersigned, Tam Bui, Henry Fahman, and Frank Hawkins are the only members
of, and, therefore, constitute the Board of Directors of PHI GROUP, INC., a
corporation originally incorporated in the State of Nevada on June 08, 1982 and
domesticated in the State of Wyoming on September 20, 2017 (the “Corporation”),
and by their signatures below, hereby approve the following resolutions and
consent to their adoption, in lieu of a meeting on this 17th day of June 2020.

 

WHEREAS, , it deems to be in the best interests of the Company and its
shareholders to further amend the capital structure of the Company in order to
allow for potential acquisitions of target companies and other transactions with
authorized capital stock of the Company;

 

WHEREAS, on June 17, 2020, the Company’s shareholders, casting 18,049,544,713
votes out of 31,212,408,755 eligible votes from all the issued and outstanding
Common Stock and Class B Series I Preferred Stock of the Company and thereby
representing 57.83 % of the total eligible votes, voted in favor of amending
Article 10 of the Articles of Domestication of this Company with respect to the
authorized capital of the Company and the designations of the Company’s
Preferred Stock;

 

NOW, THEREFORE, BE IT RESOLVED that this Corporation amend Article 10 of the
Articles of Domestication to read as follows:

 

“ARTICLE NUMBER 10”

 

10. Aggregate number of shares or other ownership units which the Corporation
has the authority to issue:

 

TOTAL AUTHORIZED CAPITAL:

 

Forty billion (40,000,000,000) shares of Common Stock with a par value of $0.001
per share and Five Hundred Million (500,000,000) shares of Preferred Stock with
a par value of $0.001 per share.

 

The rights and terms associated with the shares of Preferred Stock will be
determined by the Board of Directors of the Corporation.”

 

FURTHER RESOLVED that this Corporation’s authorized Preferred Stock be
designated as follows:

 

DESIGNATIONS OF PREFERRED STOCK

OF PHI GROUP, INC.

 

I. Class A Preferred Stock     A. DESIGNATIONS, AMOUNTS AND DIVIDENDS     1.
Class A Series I Cumulative Convertible Redeemable Preferred Stock

 

a. Designation: Fifty million (50,000,000) shares of the authorized 500,000,000
shares of Preferred Stock, with a par value of $0.001 per share, are designated
as Class A Series I Cumulative Convertible Redeemable Preferred Stock

 

1

 

 



b. Number of Shares: The number of shares of Class A Series I Preferred Stock
authorized shall be fifty million (50,000,000) shares.

 

c. Dividends: Each holder of Class A Series I Preferred Stock is entitled to
receive ten percent (10%) non-compounding cumulative dividends per annum,
payable semi-annually.

 

2. Class A Series II Cumulative Convertible Redeemable Preferred Stock

 

a. Designation. Two hundred million (200,000,000) shares of the authorized
500,000,000 shares of Preferred Stock, with a par value of $0.001 per share, are
designated Class A Series II Cumulative Convertible Redeemable Preferred Stock
(the “Class A Series II Preferred Stock”).

 

b. Number of Shares. The number of shares of Class A Series II Preferred Stock
authorized shall be two hundred million (200,000,000) shares.

 

c. Dividends: Each holder of Class A Series II Preferred Stock is entitled to
receive eight percent (8%) cumulative dividends per annum, payable
semi-annually.

 

3. Class A Series III Cumulative Convertible Redeemable Preferred Stock

 

a. Designation. Fifty million (50,000,000) shares of the authorized 500,000,000
shares of Preferred Stock, with a par value of $0.001 per share, are designated
as Class A Series III Cumulative Convertible Redeemable Preferred Stock (the
“Class A Series III Preferred Stock “).

 

b. Number of Shares. The number of shares of Class A Series III Preferred Stock
authorized shall be fifty million (50,000,000) shares.

 

c. Dividends: Each holder of Class A Series III Preferred Stock is entitled to
receive eight percent (8%) cumulative dividends per annum, payable
semi-annually.

 

4. Class A Series IV Cumulative Convertible Redeemable Preferred Stock

 

a. Designation. One hundred ninety-nine million (199,000,000) shares of the
authorized 500,000,000 shares of Preferred Stock, with a par value of $0.001 per
share, are designated as Class A Series IV Cumulative Convertible Redeemable
Preferred Stock (the “Class A Series IV Preferred Stock “).

 

b. Number of Shares. The number of shares of Class A Series IV Preferred Stock
authorized shall be one hundred ninety-nine million (199,000,000) shares.

 

c. Dividends: To be determined by the Corporation’s Board of Directors.

 

B. CONVERSION

 

1. Conversion of Series I, Series II and/or Series IV, Class A Preferred Stock
into Common Stock of PHI Group, Inc.

 

Each share of the Class A Preferred Stock, either Series I, Series II or Series
IV shall be convertible into the Company’s Common Stock any time after two years
from the date of issuance at a Variable Conversion Price (as defined herein) of
the Common Stock. The “Variable Conversion Price” shall mean 75% multiplied by
the Market Price (as defined herein) (representing a discount rate of 25%).
“Market Price” means the average Trading Price for the Company’s Common Stock
during the ten (10) trading-day period ending one trading day prior to the date
the Conversion Notice is sent by the Holder of the Class A Preferred Stock to
the Company via facsimile or email (the “Conversion Date”). “Trading Price”
means, for any security as of any date, the closing price on the OTC Markets,
OTCQB, NASDAQ Stock Markets, or applicable trading market as reported by a
reliable reporting service (“Reporting Service”) mutually acceptable to the
Company and Holder of the Class A Preferred Stock.

 

2

 

 

2. Conversion of Series I, Series II and/or Series IV Class A Preferred Stock
into Common Stock of a subsidiary of PHI Group, Inc.

 

Alternatively, each share of the Class A Preferred Stock, either Series I,
Series II and/or Series IV, may be convertible into Common Stock of a subsidiary
of PHI Group, Inc.’s, to be determined by the Company’s Board of Directors, any
time after such subsidiary has become a fully-reporting publicly traded company
for at least three months, at a Variable Conversion Price (as defined herein).
The Variable Conversion Price to be used in connection with the conversion into
Common Stock of a subsidiary of PHI Group, Inc.’s shall mean 50% multiplied by
the Market Price (as defined herein), representing a discount rate of 50%, of
that Common Stock. “Market Price” means the average Trading Price for the Common
Stock of said subsidiary of PHI Group, Inc.’s during the ten (10) trading-day
period ending one trading day prior to the date the Conversion Notice is sent by
the Holder of the Preferred Stock to the Company via facsimile or email (the
“Conversion Date”). “Trading Price” means, for any security as of any date, the
closing price on the OTC Markets, OTCQB, NASDAQ Stock Markets, NYSE or
applicable trading market as reported by a reliable reporting service
(“Reporting Service”) mutually acceptable to the Company, said subsidiary and
Holder of the Class A Preferred Stock.”

 

3. Conversion of Class A Series III Preferred Stock of PHI Group, Inc. into
Common Stock of American Pacific Plastics, Inc., a subsidiary of PHI Group,
Inc.’s.

 

The entire Class A Series III Preferred Stock of PHI Group, Inc. (i.e. fifty
million (50,000,000) shares) may be convertible into eighty percent (80%)
American Pacific Plastics, Inc.’s Common Stock which will have been issued and
outstanding immediately after such conversion or exchange on a pro rata basis.

 

4. Conversion Shares.

 

The amount of shares of Common Stock of PHI Group, Inc., or alternatively, of a
subsidiary of PHI Group, Inc.’s, to be received by Holder at the time of
conversion of Class A Series I, Series II or Series IV Preferred Stock of PHI
Group, Inc. will be based on the following formula:

 



      Where CS: Common Shares of PHI Group, Inc.,       or alternatively, of a
subsidiary of PHI Group, Inc.’s. Amount of CS = OIP + AUD     VCP    





  OIP: Original Issue Price of Class A Series I, Series II     or Series IV
Preferred Stock of PHI Group, Inc.   AUD: Accrued and Unpaid Dividends.   VCP:
Variable Conversion Price of PHI Common Stock     or of a subsidiary of PHI
Group, Inc.’s as defined above.

 

 

C. REDEMPTION RIGHTS

 

The Corporation, after a period of two years from the date of issuance, may at
any time or from time to time redeem the Class A Preferred Stock, either Series
I, Series II, Series III or Series IV, in whole or in part, at the option of the
Company’s Board of Directors, at a price equal to one hundred twenty percent
(120%) of the original purchase price of the Class A Preferred Stock or of a
unit consisting of any shares of Class A Preferred Stock and any warrants
attached thereto, plus, in each case, accumulated and unpaid dividends to the
date fixed for redemption.

 

D. LIQUIDATION

 

Upon the occurrence of a Liquidation Event (as defined below), the holders of
Class A Preferred Stock are entitled to receive net assets on a pro rata basis.
As used herein, “Liquidation Event” means (i) the liquidation, dissolution or
winding-up, whether voluntary or involuntary, of the Corporation, (ii) the
purchase or redemption by the Corporation of shares of any class of stock or the
merger or consolidation of the Corporation with or into any other corporation or
corporations, unless (a) the holders of the Class A Preferred Stock receive
securities of the surviving corporation having substantially similar rights as
the Class A Preferred Stock and the stockholders of the Corporation immediately
prior to such transaction are holders of at least a majority of the voting
securities of the successor corporation immediately thereafter (the “Permitted
Merger”), unless the holders of the shares of Class A Preferred Stock elect
otherwise or (b) the sale, license or lease of all or substantially all, or any
material part of, the Corporation’s assets, unless the holders of Class A
Preferred Stock elect otherwise.

 

3

 

 

E. RANK

 

All shares of the Class A Preferred Stock shall rank (i) senior to the
Corporation’s Common Stock and any other class or series of capital stock of the
Corporation hereafter created, (ii) pari passu with any class or series of
capital stock of the Corporation hereafter created and specifically ranking, by
its terms, on par with the Class A Preferred Stock and (iii) junior to any class
or series of capital stock of the Corporation hereafter created specifically
ranking, by its terms, senior to the Class A Preferred Stock, in each case as to
distribution of assets upon liquidation, dissolution or winding up of the
Corporation, whether voluntary or involuntary.

 

F. VOTING RIGHTS

 

Class A Series I, II, III and IV Preferred Stock of PHI Group, Inc. shall have
no voting rights.

 

G. PROTECTION PROVISIONS

 

So long as any shares of Class A Preferred Stock are outstanding, the
Corporation shall not, without first obtaining the majority written consent of
the holders of Class A Preferred Stock, alter or change the rights, preferences
or privileges of the Class A Preferred Stock so as to affect adversely the
holders of Class A Preferred Stock.

 

H. MISCELLANEOUS

 

1. Status of Redeemed Stock: In case any shares of Class A Preferred Stock shall
be redeemed or otherwise repurchased or reacquired, the shares so redeemed,
repurchased, or reacquired shall resume the status of authorized but unissued
shares of preferred stock and shall no longer be designated as Class A Preferred
Stock.

 

2. Lost or Stolen Certificates: Upon receipt by the Corporation of (i) evidence
of the loss, theft, destruction or mutilation of any Preferred Stock
Certificate(s) and (ii) in the case of loss, theft or destruction, indemnity
(with a bond or other security) reasonably satisfactory to the Corporation, or
in the case of mutilation, the Preferred Stock Certificate(s) (surrendered for
cancellation), the Corporation shall execute and deliver new Preferred Stock
Certificates. However, the Corporation shall not be obligated to reissue such
lost, stolen, destroyed or mutilated Preferred Stock Certificates if the holder
of Class A Preferred Stock contemporaneously requests the Corporation to convert
such holder’s Class A Preferred Stock into Common Stock.

 

3. Waiver: Notwithstanding any provision in this Certificate of Designation to
the contrary, any provision contained herein and any right of the holders of
Class A Preferred granted hereunder may be waived as to all shares of Class A
Preferred Stock (and the holders thereof) upon the majority written consent of
the holders of the Class A Preferred Stock.

 

4. Notices: Any notices required or permitted to be given under the terms hereof
shall be sent by certified or registered mail (return receipt requested) or
delivered personally, by nationally recognized overnight carrier or by confirmed
facsimile transmission, and shall be effective five (5) days after being placed
in the mail, if mailed, or upon receipt or refusal of receipt, if delivered
personally or by nationally recognized overnight carrier or confirmed facsimile
transmission, in each case addressed to a party as set forth below, or such
other address and telephone and fax number as may be designated in writing
hereafter in the same manner as set forth in this Section.

 

4

 

 

If to the Corporation:

 

PHI GROUP, INC.

30 N Gould Street, Suite R

Sheridan, WY 82801

Facsimile: 702-472-8556

Email: info@phiglobal.com

 

If to the holders of Class A Preferred Stock:

 

To the address of the shareholders of Class A Preferred Stock as to be listed in
the Corporation’s Books and Records.

 

II. Class B Preferred Stock

 

1. Class B Series I Preferred Stock

 

a. Designation: One million (1,000,000) shares of the authorized 500,000,000
shares of Preferred Stock, with a par value of $0.001 per share, are designated
as Class B Series I Preferred Stock.

 

b. Number of Shares: The number of shares of Class B Series I Preferred Stock
authorized will be one million (1,000,000) shares.

 

c. Dividend: None

 

d. Voting rights: Except as provided by law, the shares of Class B Series I
Preferred Stock shall have the same right to vote or act on all matters on which
the holders of Common Stock have the right to vote or act and the holders of the
shares of Class B Series I shall be entitled to notice of any stockholders’
meeting or action as to such matters on the same basis as the holders of Common
Stock, and the holders of Common Stock and shares of Class B Series I shall vote
together or act together thereon as if a single class on all such matters;
provided, in such voting or action each one share of Class B Series I shall be
entitled to one hundred thousand (100,000) votes.

 

FURTHER RESOLVED that in addition to and without limiting the foregoing, each
officer of the Company be and hereby is authorized and directed to take, or
cause to be taken, such further action, and to execute and deliver, or cause to
be delivered, for and in the name and on behalf of the Company, all such
instruments and documents as such officer may deem necessary, appropriate or in
the best interests of the Company to effectuate the intent of the foregoing
resolutions and the transactions contemplated thereby (as conclusively evidenced
by the taking of such actions or the execution and delivery of such instruments
and documents, as the case may be) and all action heretofore taken by such
officer in connection with the subject of the foregoing recitals and resolutions
be, and it hereby is, approved, ratified and confirmed in all respects as the
act and deed of the Company.

 

By their signatures below, the above resolutions have been duly authorized and
adopted by the Company’s Board of Directors.

 

Dated: June 29, 2020

 

/s/ Tam Bui   /s/ Henry D. Fahman   Tam Bui, Director   Henry D. Fahman,
Director           /s/ Frank Hawkins       Frank Hawkins, Director      

 

5

 

 